DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0292383 to Devarakonda.
Regarding claim 1, Devarakonda discloses an apparatus, comprising: 
a circuit (fig. 2; [23]) structured to: 
receive information indicative of a catalyst health (via sensors 46, 48, 50, 52, checking information on catalyst 24; [23]); 
receive information from a sensor array indicative of a catalyst activity (via sensors 46, 48, 50, 52, checking information on catalyst 24; [23]); 
determine a catalyst health management criteria (step 82, fig. 2; [24]; degree of aging) is met based on the information; 
based on the catalyst health management criteria being met, determine a cumulative catalyst age (step 82, fig. 2; [22],[24],[26]; number of times catalyst is determined to be aged corresponds to cumulative health as it is done during the time it takes to determine that the number has been reached) based on a time value and on usage parameters including the information indicative of the catalyst activity and the catalyst health management criteria being met; 
compare the determined cumulative catalyst age to a predetermined age threshold (step 83, fig. 2; [24]); and 
provide a notification (step 89, fig. 2; [26]; “The recommendation may take the form of a textual, audio, or visual indicator (e.g., LED)) when the determined cumulative catalyst age exceeds the predetermined age threshold.

Regarding claim 2, Devarakonda discloses the apparatus of claim 1, wherein the information indicative of the catalyst activity includes a NOx efficiency ([24]-[26], NOx value is compared to threshold).

Regarding claim 3, Devarakonda discloses the apparatus of claim 1, wherein the information indicative of the catalyst activity includes information received from a NOx input sensor (46, fig. 1; [19]; upstream of 24) positioned upstream of a catalyst and a NOx output sensor positioned downstream of the catalyst (52, fig. 1; [19]; downstream of 24; [23], [24]).

Regarding claim 4, Devarakonda discloses the apparatus of claim 1, wherein the information indicative of the catalyst activity includes a temperature upstream of a catalyst (via temperature sensors 48, 50, fig. 1; [19]) and a temperature downstream of the catalyst (via temperature sensor 46, fig. 1; [19], [23], [24]).

Regarding claim 5, Devarakonda discloses the apparatus of claim 1, wherein the usage parameters include a temperature catalyst age (step 76, fig. 2; [23]-[26]) and a NOx catalyst age (step 80, fig. 2; [23]-[26]), wherein the cumulative catalyst age is determined based on the temperature catalyst age and the NOX catalyst age (step 82, fig. 2; [22],[24],[26])

Regarding claim 6, Devarakonda discloses the apparatus of claim 1, wherein determining the catalyst age includes querying a lookup table using the information indicative of the catalyst health and a run time as inputs to the lookup table (fig. 3; [22]-[26]).

Regarding claim 7, Devarakonda discloses the apparatus of claim 1, wherein the notification includes at least one of a graphical display or an audible alarm instruction to schedule a replacement of a catalyst (step 89, fig. 2; [26]; “The recommendation may take the form of a textual, audio, or visual indicator (e.g., LED)).

Regarding claim 8, Devarakonda discloses a system comprising: 
a sensor array (sensors 46, 48, 50, 52, checking information on catalyst 24; [23]) associated with an aftertreatment system (24, fig. 1) and structured to collect information indicative of a catalyst health (fig. 2; [23]-[26]); and 
a controller (fig. 1; fig. 2; [23]) coupled to the sensor array, the controller including: 
an NOx age circuit (step 80, fig. 2; fig. 3; [23]-[26]) structured to determine a NOx catalyst age based on the information indicative of the catalyst health; 
a temperature age circuit (step 76, fig. 2, fig. 3; [23]-[26]) structured to determine a temperature catalyst age based on the information indicative of the catalyst health; 
wherein at least one of the NOx age circuit (step 80, fig. 2; [23]-[26]) or the temperature age circuit (step 76, fig. 2; [23]-[26]) determines a cumulative catalyst age based on the NOx catalyst age and the temperature catalyst age (step 82, fig. 2; [22],[24],[26]; number of times catalyst is determined to be aged corresponds to cumulative health as it is done during the time it takes to determine that the number has been reached);
a warning circuit structured to generate a warning status (steps 83-89; fig. 2; [23]-[26]) when cumulative catalyst age equals or exceeds a predetermined warning threshold (cleaning threshold; cleaning recommendation; [26]); 
an alarm circuit structured to generate an alarm status (steps 83-89; fig. 2; [23]-[26]) when cumulative catalyst age equals or exceeds a predetermined alarm threshold (corrective action recommendation; [26]); and 
a notification circuit structured to send a warning signal (step 89, fig. 2; [26]; “The recommendation may take the form of a textual, audio, or visual indicator (e.g., LED)) to a user interface when the warning status is generated by the warning circuit, and send an alarm signal (step 89, fig. 2; [26]; “The recommendation may take the form of a textual, audio, or visual indicator (e.g., LED)) to the user interface when the alarm status is generated by the alarm circuit.

Regarding claim 9, Devarakonda discloses the system of claim 8, wherein the sensor array includes a NOx input sensor positioned upstream of a catalyst (46, fig. 1; [19]; upstream of 24) and a NOx output sensor positioned downstream of the catalyst (52, fig. 1; [19]; downstream of 24; [23], [24]), and wherein the NOx age circuit determines the NOx catalyst age based on an NOx efficiency determined based on information received from the NOx input sensor and NOx output sensor ([step 80, fig. 2, fig. 3; [23]-[26]).

Regarding claim 10, Devarakonda discloses the system of claim 8, wherein the sensor array includes a temperature input sensor positioned upstream of a catalyst (temperature sensors 48, 50, fig. 1; [19]) and a temperature output sensor positioned downstream of the catalyst (via temperature sensor 46, fig. 1; [19], [23], [24]), and wherein the temperature age circuit determines the temperature catalyst age based on a temperature differential between the information collected by the temperature input sensor and the temperature output sensor ([step 76, fig. 2, fig. 3; [23]-[26]).

Regarding claim 12, Devarakonda discloses the system of claim 8, wherein the cumulative catalyst age is determined using a weighted average (determination includes actual amount or degree of aging; [24], which means the values are weighted).

Regarding claim 13, Devarakonda discloses the system of claim 8, wherein the warning signal results in a notification via the user interface that indicates a catalyst replacement should be scheduled within a first time frame (showing actual degree of aging, as disclosed in [24], when the adjustments can be made, as disclosed in [26]), and wherein the alarm signal results in a notification via the user interface that indicates the catalyst replacement should be scheduled within a second time frame, shorter than the first time frame (showing actual degree of aging, as disclosed in [24], when the adjustments cannot be made, as disclosed in [26]).

Regarding claim 14, Devarakonda discloses the system of claim 8, wherein the NOx catalyst age and the temperature catalyst age increase with operation of the aftertreatment system over time (operation and aging process of a catalyst).

Regarding claim 15, Devarakonda discloses a method comprising: 
based on a catalyst health management criteria being met (step 82, fig. 2; [24]; degree of aging), determining a cumulative catalyst age of a catalyst (step 82, fig. 2; [22],[24],[26]; number of times catalyst is determined to be aged corresponds to cumulative health as it is done during the time it takes to determine that the number has been reached) based on a time value and on usage parameters including at least one of a NOx efficiency or a temperature of exhaust gas entering the catalyst (steps 76-80], fig. 2; [23]-[26]); 
generating a warning signal when the cumulative catalyst age equals or exceeds a warning threshold (number greater than threshold times; step 87, fig. 2; [26]); and 
providing a warning indication (step 89, fig. 2; [26]; “The recommendation may take the form of a textual, audio, or visual indicator (e.g., LED)) of the warning signal via a user interface.

Regarding claim 16, Devarakonda discloses the method of claim 15, further comprising: generating an alarm signal (steps 83-89; fig. 2; [23]-[26]) when the catalyst age equals or exceeds an alarm threshold (corrective action recommendation; [26]); and providing an alarm indication of the alarm signal via the user interface (step 89, fig. 2; [26]; “The recommendation may take the form of a textual, audio, or visual indicator (e.g., LED)).

Regarding claim 17, Devarakonda discloses the method of claim 16, wherein the alarm threshold is closer to the end of a catalyst life than the warning threshold ([26], when adjustments cannot be made, catalyst is at the end of its life; [26]).

Regarding claim 18, Devarakonda discloses the method of claim 15, wherein the cumulative catalyst age is determined based on a NOx catalyst age and a temperature catalyst age (steps 76-80], fig. 2; [23]-[26]), and wherein the NOx catalyst age is determined independently of a temperature catalyst age (temperature or NOx value can be used; [23]-[26]).

Regarding claim 19, Devarakonda discloses the method of claim 18, wherein the cumulative catalyst age is determined based on a weighted average of the NOx catalyst age and the temperature catalyst age (determination includes actual amount or degree of aging; [24], which means the values are weighted).

Regarding claim 20, Devarakonda discloses the method of claim 18, wherein the NOx catalyst age is determined based on a look-up table, and wherein the temperature catalyst age is determined based on a look-up table (fig. 3; [22]-[26]).

Response to Arguments
Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive.
Applicant argues that “Devarakonda does not disclose, teach, or suggest ‘a circuit structured to ... determine a cumulative catalyst age based on a time value and on usage parameters including the information indicative of the catalyst activity.’” However, the office respectfully disagrees. Applicant admits on pages 7-8 of Remarks that Devarakonda discloses a cumulative catalyst age based on number of times it is determined that the catalyst has been aged. This determination also takes into account the temperature and/or NOx values being over a threshold (see [22],[24], [26]). The number of times catalyst is determined to be aged directly corresponds to cumulative health as claimed as it is done during the time it takes to determine that the number has been reached. As such, the claim limitation is met.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746                                                                                                                                                                                                        
/AUDREY B. WALTER/Primary Examiner, Art Unit 3746